Title: General Orders, 30 April 1781
From: Washington, George
To: 


                        
                             Monday April 30th 1781
                            Parole.
                            Countersigns.
                        
                        John Powel a Soldier in the New Hampshire line tried the 27th instant by the Brigade General Court Martial
                            whereof Major Scott was president charged with "repeated Desertion" was found Guilty and sentenced to suffer Death more
                            than two thirds of the Court agreeing.
                        The Commander in Chief approves the Sentence.
                    